Civilian fay; fail/are to exhaust administrative remedies; untimely appeal. — Plaintiff alleges that defendant improperly refused to allow him to withdraw a resignation submitted on January 9,1968 and misled him into believing the adverse action would not be reflected in his personnel file. Plaintiff’s appeal to the Civil Service Commission, dated April 10,1970 was denied as untimely; the CSC Board of Appeals and Eeview affirmed the decision. This case came before the court on defendant’s motion for summary judgment. Upon consideration thereof, without oral argument, the court concluded that plaintiff failed to timely exhaust his administrative remedy. See Gernand v. United States, 174 Ct. Cl. 936, 939-40 (1966), modified on other grounds, 188 Ct. Cl. 544, 412 F.2d 1190 (1969). On September 12, 1973, by order, the court granted defendant’s motion and dismissed the petition. Plaintiff’s motion for rehearing was denied November 14, 1973.